 



Exhibit 10.2
September 12, 2006
<name>
Dear <name>:
In recognition of your continued commitment to the company and to encourage you
to remain an employee during this process of exploring strategic alternatives,
The BISYS Group, Inc. (“BISYS”) is pleased to provide to you special retention
bonus opportunity under the following terms. You shall be entitled to receive a
lump-sum retention bonus in the amount of $[            ] if you remain
continuously employed with the Company on a full-time basis through March 8,
2007. Such bonus shall be paid on the first scheduled payroll date following
March 8, 2007. In addition, in the event there is a change of control (as such
term is defined below), you shall also be entitled to receive an additional
lump-sum bonus in the amount of $[            ], provided that you remain
continuously employed with BISYS on a full-time basis through September 8, 2007.
In the event that there is a change of control, such bonus would become payable
on the first scheduled payroll date following September 8, 2007. You understand
that you must remain employed on a full-time basis to be eligible to receive
these payments, except in the event you are terminated without cause (as such
term is defined below) during the period covered by this letter, in which case
any remaining unpaid portion of the bonus amounts described herein will be
accelerated and paid out to you, provided that the second bonus payment will
only be accelerated and paid out in the event that a change of control has
previously occurred or if a transaction that would result in a change of control
has been publicly announced prior to your termination. Any payment of the
special retention bonus amounts described herein shall be shall be paid net of
any applicable withholding required under federal, state or local law.
Neither this special retention bonus opportunity nor any other company bonus or
supplemental compensation for which you may be eligible will be considered part
of your base salary. Nor will this or any other bonus or supplemental
compensation be included in compensation calculations for purposes of paid time
off, severance pay under the BISYS Salary Continuation Plan or any other company
severance policy or plan, or any other similar payout that may be paid to you
during this or any period. Moreover, neither this special retention bonus
opportunity nor any other bonus or supplemental compensation shall replace or
otherwise affect any of the benefits to which you may be entitled under your Key
Executive Separation Agreement with BISYS. Once paid out to you, this special
retention bonus pay will not necessarily be replaced with any further bonuses,
benefits, or other forms of compensation, and this bonus pay does not replace
your annual management incentive bonus, if you are currently eligible for that
program.
Please understand that you will forfeit entitlement to this special retention
bonus pay in the event your employment with the company is terminated for
“cause,” as that term is defined herein or if you terminate your employment with
BISYS for any reason. Nothing in this letter or its terms

 



--------------------------------------------------------------------------------



 



will affect your status as an at-will employee; both you and BISYS will remain
free to end your employment relationship at any time and for any reason.
For purposes of this letter, (A) “cause” shall mean (i) conviction for or a plea
of nolo contendere to any felony or of any other crime involving dishonesty;
(ii) participation in any criminal or misdemeanor fraud, misappropriation of
funds, embezzlement or other similar acts of misconduct by the you with respect
to the company; (iii) failure to perform reasonable material duties in the
course of your employment with the company or to carry out any lawful company
directives commensurate with such duties; or (iv) failure by you to obey the
reasonable orders or policies of the company or violation of the company’s Code
of Conduct; and (B) “change of control” shall mean (i) the direct or indirect
sale, lease, exchange or other transfer of all or substantially all of the
assets of BISYS (or the business unit to which you are primarily part of) to any
person or entity or group of persons other than BISYS and its affiliates, or
(ii) the merger, consolidation or other business combination of BISYS with or
into another corporation with the effect that the shareholders of BISYS, as the
case may be, immediately following the merger, consolidation or other business
combination, hold 50% or less of the combined voting power of the then
outstanding securities of the surviving corporation of such merger,
consolidation or other business combination ordinarily (and apart from rights
accruing under special circumstances) having the right to vote in the election
of directors.
This letter shall be binding upon any successor of BISYS (whether direct or
indirect, by purchase, merger, consolidation or otherwise), in the same manner
and to the same extent that BISYS would be obligated under this agreement if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
letter, BISYS shall require such successor expressly and unconditionally to
assume and agree to perform BISYS’s obligations under this letter, in the same
manner and to the same extent that BISYS would be required to perform if no such
succession had taken place. The term BISYS as used in this letter, shall mean
BISYS and any successor or assignee, which by reason hereof becomes bound by
this letter.
Please also understand that this offer of special retention bonus pay and its
terms are highly confidential, and we expect you to hold them in the strictest
confidence. If BISYS learns of any disclosure of this letter or its terms to
anyone other than your immediate family members, the company must reserve its
right to demand the return of the additional compensation already paid out, as
well as to rescind its offer to pay any future installments of special retention
bonus pay. Of course, you may discuss this letter with your Human Resources
representative, the Company’s legal department or the head of your department.
We want to thank you for your hard work and your dedication to the company
during a period of changing circumstances, great challenges, and great
opportunities. This special retention bonus opportunity is a way for the company
to show its appreciation and recognition of the critical nature of your
contributions to the continued success of BISYS.

 



--------------------------------------------------------------------------------



 



Pleases indicate your acceptance of this agreement by signing this letter in the
space indicated below and returning a copy to Sharon Murphy.
Very truly yours,
The BISYS Group, Inc.
Robert J. Casale
Interim President and CEO
AGREED as of the date first above
written
                                                            
[NAME                    ]

 